Citation Nr: 1101217	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-06 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and an anxiety disorder not otherwise 
specified, claimed as a sleeping disorder.  

2.  Entitlement to an initial rating in excess of 40 percent for 
degenerative disc disease between L5 and S1; mild to moderate 
spinal/foramina stenosis worst at the L4-L5 and L5-S1 levels, 
including moderate thecal sac compression at L4-L5 level, claimed 
as lower back condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to November 
2006.  Service department documents also indicate that the 
Veteran may have additional prior active duty service in excess 
of two months in duration.  The Veteran also served in the U.S. 
Army Reserve since March 1999, presumably with periods of active 
duty for training (ACDUTRA) and inactive duty training 
(INACDUTRA) service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Puerto Rico.  

The Board notes that incomplete service treatment records contain 
a reference to the Veteran receiving medical care from a private, 
fee-based source during service for posttraumatic stress disorder 
(PTSD).  As a related matter, the United States Court of Appeals 
for Veterans Claims (the Court) has held that the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Accordingly, the Board has recharacterized the claim for service 
connection for an anxiety disorder not otherwise specified, 
claimed as a sleeping disorder, more generally to include other 
psychiatric conditions, as reflected on the cover page.

The issue of service connection for an acquired psychiatric 
disorder, to include PTSD and an anxiety disorder not otherwise 
specified, claimed as a sleeping disorder, is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Since the award of service connection on November 4, 2006, the 
Veteran's service-connected low back disability is not manifested 
by unfavorable ankylosis of the entire thoracolumbar spine, 
unfavorable ankylosis of the entire spine, or intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 40 
percent for service-connected degenerative disc disease between 
L5 and S1; mild to moderate spinal/foramina stenosis worst at the 
L4-L5 and L5-S1 levels, including moderate thecal sac compression 
at L4-L5 level, claimed as lower back condition, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.59, 
4.71a, Diagnostic Code 5243 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the United States Court of Appeals for 
Veterans Claims (the Court), have been fulfilled by information 
provided to the Veteran in a letter from the RO dated in December 
2006.  This letter notified the Veteran of VA's responsibilities 
in obtaining information to assist the Veteran in completing his 
claim, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)).

Thereafter, the Veteran was granted service connection and 
assigned an initial disability rating and effective date for his 
low back claim.  As his claim was more than substantiated in that 
it was proven, section 5103(a) notice is no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91.  Pursuant to 
Dingess, an additional notice as to disability ratings and 
effective dates also was provided in the December 2006 
correspondence.  

In addition, the Veteran and his representative have not argued 
that any error or deficiency in the accomplishment of the duty to 
notify has prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination).  In view of the above, the Board 
finds that the notice requirements pertinent to the issue on 
appeal have been met.

The duty to assist also has been fulfilled as VA medical records 
relevant to this matter have been requested and obtained and the 
Veteran has been provided VA examinations for his service-
connected back disability.  The Board finds that the available 
medical evidence is sufficient for an adequate determination.  
There has been substantial compliance with all pertinent VA laws 
and regulations and to move forward with this claim would not 
cause any prejudice to the Veteran.

Increased Higher Ratings - Laws and Regulations

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2010).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  The Court has held that a claim for a 
higher rating when placed in appellate status by disagreement 
with the original or initial rating award (service connection 
having been allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such 
cases, separate compensable evaluations may be assigned for 
separate periods of time if such distinct periods are shown by 
the competent evidence of record during the pendency of the 
appeal, a practice known as "staged" ratings.  Id. at 126.

It is the responsibility of the rating specialist to interpret 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010).  Consideration of 
factors wholly outside the rating criteria constitutes error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  
Evaluation of disabilities based upon manifestations not 
resulting from service-connected disease or injury and the 
pyramiding of ratings for the same disability under various 
diagnoses are prohibited.  38 C.F.R. § 4.14 (2010).

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  As a layperson the Veteran is only competent to report 
observable symptoms--not clinical findings which are applied to 
VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 
(1998).

When there is a question as to which of two evaluations to apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 
(2010).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 4.3 (2010).

Factual Background and Analysis

Historically, the Veteran was granted service connection for his 
low back disability in the June 2007 rating decision under appeal 
and awarded a 40 percent disability rating, effective November 4, 
2006, the day after his disability discharge from active duty.  
In June 2008, the Veteran filed his Notice of Disagreement to the 
assigned rating and he has contended that his service-connected 
lumbar spine disability was more severe than the assigned 40 
percent rating.  The Veteran's service-connected low back 
disability is currently rated under Diagnostic Code 5243, for 
rating intervertebral disc syndrome (IVDS).

Diagnostic Code 5243 provides that IVDS be rated either under the 
General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher rating when all disabilities are combined under 38 C.F.R. 
§ 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the General Rating Formula for Diseases and Injuries of the 
Spine, disability ratings are assigned with or without symptoms 
such as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by the residuals of the injury 
or disease.  Under this formula, a 40 percent disability rating 
is for assignment when forward flexion of the thoracolumbar spine 
is 30 degrees or less or for favorable ankylosis of the entire 
thoracolumbar spine. A 50 percent disability rating is for 
assignment upon a showing of unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is for 
assignment upon a showing of unfavorable ankylosis of the entire 
spine.  

A note after the General Rating Formula for Diseases and Injuries 
of the Spine specifies that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, should be separately evaluated under an appropriate 
Diagnostic Code.  Note (2) to the General Rating Formula explains 
that for VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The Board also must consider a Veteran's pain, 
swelling, weakness, and excess fatigability when determining the 
appropriate disability rating for a disability using the 
limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; 
see Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 60 percent rating for a 
disability with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  Note 1 provides 
that for purposes of evaluations, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  A 60 percent rating is the maximum 
possible under this code section.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2010).

The Veteran underwent a VA general medical examination in 
February 2007.  The Veteran complained of constant pressure on 
the lower back and that he was limited in lifting heavy objects 
and bending.  Range of motion measurements of the thoracolumbar 
spine were as follows: forward flexion to 20 degrees; extension 
to 5 degrees; left lateral flexion to 10 degrees; right lateral 
flexion to 30 degrees; and bilateral lateral rotation to 30 
degrees.  Functional loss and pain were noted with additional 
loss of motion for forward flexion, extension, and left lateral 
flexion.  Neurologic examination revealed no abnormalities.  
Diagnosis was degenerative disc disease between L5 and S1 and 
mild to moderate spinal/foramina stenosis at the L4-L5 and L5-S1 
levels, including moderate thecal sac compression at the L4-L5 
level, by X-ray evidence.

September 2007 VA medical records indicated that the Veteran had 
injured his back after lifting a heavy load and then engaging in 
a horseback riding competition.  Mild muscle spasms were noted 
but no gross motor or sensory deficits.  The Veteran was 
instructed on back care and said that he would visit a private 
sports medicine provider.  Nonsteroidal anti-inflammatory drugs 
were recommended whenever necessary to relieve pain.

A December 2007 VA medical record noted that the Veteran 
complained of low back pain that had irradiated to his left leg 
for one day.  He denied motor or sensory deficits or bowel or 
bladder dysfunction.  He took muscle relaxants and nonsteroidal 
anti-inflammatory drugs and said that he actually felt better.  

A January 2008 VA medical evaluation noted that the Veteran had 
two recent episodes of severe lower back pain that required a 
visit to the emergency room.  He said that his pain worsened with 
prolonged sitting, walking or lying in bed, but did not limit his 
daily duties as a school psychologist.  Horseback riding 
aggravated his condition.  He described the pain as 2 on a scale 
of 1 to 10.  He had noticed a leg length differential.  He 
reported no numbness or current sensations.  On examination, 
tenderness was noted over the lumbosacral paraspinals and the 
sacroiliac joint.  Full range of motion was reported for the back 
(with some pain reported) and the lower extremities.  No 
radicular signs or symptoms were noted.  

VA medical records from January to March 2008 revealed that the 
Veteran was provided physical therapy instruction and a TENS unit 
to alleviate back pain after two episodes of acute pain 
associated with horseback riding.  Though the Veteran complained 
of daily discomfort, he also said that he was not really bothered 
at all.

A February 2008 VA magnetic resonance imaging (MRI) scan showed 
straightening of the lumbar lordosis, perhaps secondary to muscle 
spasm versus positioning, and degenerative changes at the L4-L5 
and L5-S1 levels.  

According to an April 2008 VA medical record, the Veteran had no 
radicular symptoms or signs, but did have residual left to right 
lumbosacral pain and limited range of motion to the left side.  
The Veteran said that pain was mostly confined to the left 
buttock and there was not much lumbosacral pain or pain going to 
the lower extremities.  He said that he was not taking any 
medication for his back disorder and was too lazy to do 
exercises.  A good response to pain was noted with use of TENS.  
A leg length discrepancy was noted with the right lower extremity 
shorter by 0.5 cm.  It also was noted that the MRI findings 
suggested right-sided L5-S1 and L4-L5 protrusions with canal 
stenosis, but that the Veteran's symptoms were left-sided.  On a 
trial basis he was provided a full length semirigid insole with 
medial arch support for the right shoe.  

The Veteran underwent a VA examination in May 2009.  The Veteran 
said that he was feeling worse and that physical therapy of a 
year ago was done without significant success.  It was noted that 
he used over-the-counter anti-inflammatory medications for 
temporary relief of his back pain.  He complained of fatigue, 
decreased motion, stiffness, weakness, spasms and constant pain 
in the lower back area with radiation to the buttocks.  He also 
noted flare-ups every one to two months after heavy work, 
lifting, carrying, bending, and twisting.  He was able to walk 
more than a quarter-mile, but less than a mile.  A history of 
numbness, paresthesias, and leg or foot weakness was noted.  
There were no incapacitating episodes related to his spinal 
disability.

On examination, the examiner found no evidence of ankylosis of 
the thoracolumbar spine or of lordosis or scoliosis.  Spasms, 
pain and tenderness of the thoracic sacrospinalis muscles were 
noted severe enough to be responsible for an abnormal gait.  
Range of motion of the thoracolumbar spine was measured as 
follows: flexion to 40 degrees; extension to 15 degrees; left 
lateral flexion to 10 degrees; left lateral rotation to 20 
degrees; right lateral flexion to 15 degrees; and right lateral 
rotation to 30 degrees.  Pain was noted following repetitive 
motion, but there were no additional limitations of motion after 
repeated motion tests.  Motor and sensory tests of the lower 
extremities were not abnormal.  It was noted that the Veteran was 
employed full-time as a psychologist and that his back disability 
presented mostly mild to moderate effects on his daily 
activities.  Diagnoses were lumbar strain, degenerative lumbar 
disc disease at L4-L5 and L5-S1, herniated disc at L4-L5, and 
lumbar spine stenosis.  

Based on the evidence of record, the Board finds that, since the 
Veteran was awarded service connection on November 4, 2006, an 
initial rating in excess of 40 percent for the Veteran's low back 
disability is not warranted.  Specifically, there is no evidence 
that the Veteran demonstrates unfavorable ankylosis of the entire 
thoracolumbar spine to warrant the next higher, or 50 percent, 
disability rating.  Indeed, both the February 2007 and the May 
2009 VA examination reports fail to show any ankylosis of the 
spine.  Therefore, a disability rating higher than the currently 
assigned 40 percent does not apply under the General Rating 
Formula.  See 38 C.F.F. § 4.71a.

Additionally, under the General Rating Formula, Note 1 indicates 
that any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately rated under an appropriate diagnostic code.  
In this case, treatment records reflected that the Veteran 
sometimes reported that pain radiated to his buttocks and legs; 
however, as indicated in other VA treatment records noted above, 
and in his February 2007 and May 2009 VA examinations, the 
Veteran has not been found to have any neurological 
abnormalities.  The record thus does not indicate that the 
Veteran has neurological abnormalities for rating purposes under 
any of the various diagnostic code criteria.

Also pertinent in this case is whether an increased rating is 
warranted under the criteria for IVDS used for evaluating 
incapacitating episodes.  However, as noted in the May 2009 VA 
examination, the Veteran's low back disability has not been shown 
to have resulted in incapacitating episodes (requiring bed 
rest/treatment prescribed by a physician) having a total duration 
of at least six weeks during the past 12 months.  As such, an 
increased rating for incapacitating episodes under the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes and Diagnostic Code 5243 is not warranted.

The Board acknowledges the Veteran's assertions that his lower 
back disability is significant and that he should receive a 
higher rating.  The Board notes that the Veteran is competent to 
report the symptomatology associated with his back disability, 
such as pain and difficulty lifting and bending.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (explaining that the 
Board is obligated to, and fully justified in, weighing the 
credibility of lay evidence); see also Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (explaining that a Veteran is competent to 
report that on which he or she has personal knowledge).  However, 
the Veteran's lay evidence is not as credible as the more 
probative and definitive medical evidence prepared by objective 
skilled professionals and required by the Rating Schedule.  The 
Board also notes that the Veteran, while a licensed psychologist, 
is not a licensed orthopedist and is not competent to offer 
medical opinions on the severity of his low back disability.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

The Board also acknowledges that the Veteran has occasionally 
reported pain, decreased motion, stiffness, weakness, fatigue, 
and spasms associated with his back disability.  However, even 
factoring in the additional limitation in motion due to pain 
recorded in the February 2007 VA examination, the Veteran has 
still demonstrated some motion of the spine.  He demonstrated 
movement in the thoracolumbar spine during both the February 2007 
and the May 2009 VA examinations.  Further, the May 2009 VA 
examiner noted there was no ankylosis of the thoracolumbar spine.  
Therefore, while the Veteran has pain which limits his 
activities, this limitation does not more nearly approximate a 
finding of ankylosis of the thoracolumbar spine.  Rather, the 
evidence shows the Veteran retained some motion in the low back 
throughout the period on appeal.  Therefore, an increased rating 
is not warranted.  38 C.F.R. §§ 4.45, 4.71a, Diagnostic Code 
5242; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Based upon the guidance of the Court in Fenderson, the Board has 
considered whether a staged rating is appropriate.  However, in 
the present case, the Veteran's symptoms related to his low back 
disability remained nearly constant since service connection was 
granted, although the Board notes that while the February 2007 VA 
examination range of motion measurement of forward flexion 
entitled the Veteran to his current 40 percent disability rating, 
the forward flexion measurement in the May 2009 VA examination 
was less severe and only entitled the Veteran to a 20 percent 
disability rating.  As such, staged higher ratings are not 
warranted for this appeal.  

As the preponderance of the evidence is against the Veteran's 
claim for a higher initial rating for his low back disability, 
the benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
claim for an initial rating in excess of 40 percent for 
degenerative disc disease between L5 and S1; mild to moderate 
spinal/foramina stenosis worst at the L4-L5 and L5-S1 levels, 
including moderate thecal sac compression at L4-L5 level, claimed 
as lower back condition, is not warranted.

The above determination continuing the Veteran's current 40 
percent rating for his low back disability is based on 
application of pertinent provisions of VA's Schedule for Rating 
Disabilities.  The Board notes that there is no indication that 
referral is warranted in this case for consideration of the 
assignment of a disability rating on an extraschedular basis.  
See 38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine 
whether referral for such consideration is warranted.  See Thun 
v. Peake, 22 Vet. App. 111 (2008).  A determination of whether 
the available applicable schedular rating criteria are inadequate 
because they do not contemplate the Veteran's level of disability 
and symptomatology first must be made by the RO or Board.  If the 
rating criteria are inadequate, the RO or Board must proceed to 
determine whether the Veteran exhibits an exceptional disability 
picture indicated by other related factors such as marked 
interference with employment or frequent periods of 
hospitalization.  If such related factors are exhibited, then 
referral must be made to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
extraschedular consideration.

In this case, there has been no showing that the Veteran's 
disability picture for his low back disorder could not be 
contemplated adequately by the applicable schedular rating 
criteria discussed above.  The criteria provide for higher 
ratings, but as has been explained thoroughly herein, the 
currently assigned rating adequately described the severity of 
the Veteran's symptoms.  Given that the applicable schedular 
rating criteria are adequate, the Board need not consider whether 
the Veteran's low back disability picture includes such 
exceptional factors as periods of hospitalization and 
interference with employment.  Referral for consideration of the 
assignment of a disability rating on an extraschedular basis is 
not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An initial rating in excess of 40 percent for degenerative disc 
disease between L5 and S1; mild to moderate spinal/foramina 
stenosis worst at the L4-L5 and L5-S1 levels, including moderate 
thecal sac compression at L4-L5 level, claimed as lower back 
condition, is denied.


REMAND

Unfortunately, a remand is required concerning the Veteran's 
claim for an acquired psychiatric disorder.  Although the Board 
sincerely regrets the additional delay, it is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran originally claimed a sleeping disorder caused by 
stress while he was stationed on active duty at Fort Bragg.  In a 
signed March 2007 statement, the Veteran asserted that a Sergeant 
B.L., who apparently worked with the Veteran at the Psychological 
Applications Directorate at Fort Bragg, was a witness to this 
stress, but the file contains no statement from Sergeant B.L.  
Service personnel records show that the Veteran served as a 
clinical psychologist while at Fort Bragg where he was involved 
with the Special Forces assessment and selection courses.  The 
Veteran was an officer who left service at the rank of major and 
had been recommended for further promotion.  

A review of service treatment records found in the claims file 
noted that the Veteran had been assessed with attention deficit 
disorder or attention deficit hyperactivity disorder [ADD/ADHD] 
and had been treated with Ritalin since the 1990s.  A July 2004 
service treatment record recorded that the Veteran was directed 
to go to a psychiatric clinic for a thorough evaluation.  Such an 
evaluation does not appear in the service treatment records found 
in the claims file.  However, a July 2006 service treatment 
record noted that the Veteran had been treated for posttraumatic 
stress disorder (PTSD) for the previous nine months by what 
appears to be a private practitioner, A.M., whose records are not 
found within the claims file.  

The Veteran underwent a VA mental examination in January 2007, 
but the examiner did not have access to the claims file and the 
examining VA psychiatrist provided no medical opinion on whether 
the Veteran's diagnosed anxiety disorder was related to service.  
The Veteran also underwent a VA general medical examination in 
February 2007, during which it was noted he took Ritalin for 
concentration, but no psychiatric diagnosis was given.  

A March 2007 VA social worker record noted that the Veteran was 
still adapting to civilian life and had sleep problems.  A 
history of attention deficit disorder also was noted.  

According to a private psychiatric evaluation report completed in 
June 2008 by Dr. M.E.A.T. (and based on interviews with the 
Veteran during the winter and spring of 2008), the Veteran 
complained of sadness, marked anxiety and severe insomnia.  The 
private psychiatrist noted that the Veteran reported emotional 
changes after his return from the Gulf War in November 2006.  She 
also noted that the Veteran reported prior treatment for ADHD 
[Attention Deficit Hyperactivity Disorder] with use of Ritalin.  
The diagnosis was 296.3, which appears to correspond with major 
depressive disorder under DSM-IV.  In an April 2009 private 
medical record, Dr. M.E.A.T. noted that the Veteran had been 
reevaluated and found to have increased anxiety.

In view of the above, two possible theories of entitlement exist 
in this case: direct service connection for an acquired 
psychiatric disorder, such as an anxiety disorder or PTSD; or 
service connection based on aggravation of a preexisting 
condition, such as attention deficit disorder or attention 
deficit hyperactivity disorder (ADD/ADHD).  Concerning the latter 
aggravation theory, if ADD/ADHD is considered a personality 
disorder - for which service connection is normally not available 
- the question becomes whether there is a any current disability 
resulting from a mental disorder that is superimposed upon such 
personality disorder.  38 C.F.R. § 4.127 (2010).  See also 
38 C.F.R. §§ 3.303(c); 4.9

Generally, service connection requires evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

VA law further provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where clear 
and unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  38 
U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2010).

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the disease 
or injury was not aggravated by service.  VAOPGCPREC 3-2003 (Jul. 
16, 2003).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's duty 
under this rebuttal standard attaches.  See Cotant v. Principi, 
17 Vet. App. 116 (2003).  A preexisting injury or disease will be 
considered to have been aggravated by active military service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Aggravation may not be conceded, however, where the disability 
underwent no increase in severity during service.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

VA regulations also provide that where a veteran served 90 days 
or more of continuous, active military service during a period of 
war or after January 1, 1947, and certain chronic diseases, 
including psychosis, become manifest to a degree of 10 percent 
within one year from date of termination of service, such disease 
shall be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  This presumptive period 
does not apply to any periods of ACDUTRA or inactive duty 
training (INACDUTRA).  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled from a 
disease or injury incurred in the line of duty.  38 U.S.C.A. 
§ 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or 
air service also includes any period of INACDUTRA during which 
the individual concerned was disabled from an injury incurred in 
the line of duty.  Id.  ACDUTRA includes full-time duty performed 
by members of the National Guard of any State or the Reserves.  
38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time 
duty performed by a member of the Reserves or the National Guard 
of any State.  38 C.F.R. § 3.6(d).  

Thus, in this appeal, the Board is concerned with all the 
Veteran's verified periods of active duty and ACDUTRA.  A 
psychiatric disorder is a disease rather than an injury; 
therefore, periods of INACDUTRA are not applicable to his claim 
for service connection for an acquired psychiatric disorder 
because the only diseases that may be service-connected for 
incurrence during such duty periods are acute myocardial 
infarction, cardiac arrest, or cerebrovascular accident.  See 
38 C.F.R. § 101(24).  

Unfortunately, in its adjudication the RO did not identify all of 
the Veteran's periods of active duty, or any periods of ACDUTRA.  
It is also evident that all of the Veteran's service treatment 
records from more than six years in the Army Reserve have not 
been associated with the claims file, including mental health 
treatment records of his treatment for PTSD by A.M., a private, 
fee-basis provider.  Subsequently, the January 2007 VA examiner 
offered no opinion on whether the Veteran's diagnosed anxiety 
disorder had a nexus, or relationship, to active service.  There 
is no medical opinion discussing whether any other psychiatric 
disorder preexisted service and was aggravated or permanently 
worsened during service.  In addition, the January 2007 VA 
examination was conducted without the physician having in his 
possession verified information on all periods when the Veteran 
served on active duty or when exactly he was considered in 
ACDUTRA status.  Finally, the Board notes that the January 2007 
VA examination is inadequate to presently deny the Veteran's 
claim because the VA examiner did not even have access to the 
Veteran's claims file.

According to his DD Form 214 (Certificate Of Release Or Discharge 
From Active Duty) found in the claims file, the Veteran had one 
period of active duty from September 20, 2003 to November 3, 
2006, with an additional total prior active service recorded of 2 
months and 18 days.  

Therefore, on remand the RO/AMC shall obtain all of the Veteran's 
service personnel records in order to verify the Veteran's 
periods of active duty and ACDUTRA.  It shall also obtain all of 
the Veteran's service treatment records, from 1999 onwards, in 
particular the fee-basis PTSD treatment records identified in the 
July 2006 service treatment record noted above.

Then, the RO/AMC shall reevaluate the claim, to include, if 
necessary, obtaining a medical opinion on whether the Veteran has 
a currently diagnosed psychiatric disorder, such as PTSD, an 
anxiety disorder, a sleeping disorder, attention deficit disorder 
or attention deficit hyperactivity disorder and, if so, whether 
such disability preexisted service (any verified period of active 
duty or ACDUTRA) and, if so, was aggravated during service or, if 
not, whether such disability was incurred during service (during 
a verified period of active duty or ACDUTRA) or within one year 
of any period of verified active duty.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take appropriate steps 
to secure all of the Veteran's service 
personnel records, including a breakdown of 
any periods of active duty or ACDUTRA, and 
all of the Veteran's service treatment 
records, in particular records of his 
treatment for PTSD by a private, fee-basis 
provider in 2005 and 2006, from the National 
Personnel Records Center, or from any other 
appropriate source as necessary to obtain 
complete records.  These records shall be 
associated with the claims file.  If there 
are no additional service personnel records 
or service treatment records, documentation 
used in making that determination shall be 
set forth in the claims file.

2.  The RO/AMC shall contact the Veteran and 
his representative and obtain the names, 
addresses and approximate dates of treatment 
for all medical care providers, VA and non-
VA, who treated the Veteran for his 
psychiatric disorders and whose records are 
not found within the claims file.  Of 
particular interest are any outstanding 
records of evaluation and/or treatment from 
Dr. M.E.A.T., the private psychiatrist who 
treated the Veteran in 2008 and 2009, and 
from the San Juan VAMC, for the period from 
October 2008 to the present.  After the 
Veteran has signed the appropriate releases, 
those records not already associated with the 
claims folder should be obtained and 
associated with the claims folder.

3.  After verifying all periods of active 
duty and ACDUTRA, the RO/AMC shall review the 
Veteran's claims file and undertake any 
additional development of the remanded claim 
indicated.  The RO/AMC shall consider whether 
the claim may be decided on any evidence 
obtained.  If deemed necessary, the RO/AMC 
shall obtain a VA examination report and 
medical opinion regarding the question of 
whether the Veteran has a current psychiatric 
disorder and, if so, whether such disorder 
was incurred in or aggravated by service in 
light of any new pertinent evidence.  

4.  Thereafter, the RO/AMC shall readjudicate 
the Veteran's claim for service connection 
for an acquired psychiatric disorder.  If the 
benefit sought on appeal is not granted, the 
Veteran and his representative should be 
provided with a Supplemental Statement of the 
Case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for the purpose of 
appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


